Citation Nr: 0109887	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.  This appeal arises from a June 1997 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  


FINDINGS OF FACT

1.  In an August 1996 decision, the Board denied service 
connection for diabetes mellitus on the basis that there was 
no evidence of diabetes mellitus prior to 1973; despite 
proper notification, the veteran did not appeal that 
decision, and it became final.

2.  The evidence added to the record since August 1996, 
specifically lay statements attesting to treatment of the 
veteran for diabetes mellitus during service, was not 
previously of record, bears on the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the Board's August 1996 denial of 
service connection for diabetes mellitus is new and material 
and the veteran's claim for service connection for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1996 decision, the Board denied service 
connection for diabetes mellitus on the basis that the record 
did not contain evidence of diabetes mellitus prior to 1973, 
approximately 15 years following the veteran's separation 
from service.  The veteran did not appeal that decision, and 
it became final.  Thus, the issue of service connection for 
diabetes mellitus may only be reopened by submission of new 
and material evidence.  

The relevant regulation states that new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection for diabetes mellitus may be 
granted if it is shown to be present in service or manifest 
to a degree of 10 percent or more within one year from the 
date of final separation from service.  38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2000).

When the claim was previously denied, the evidence did not 
contain evidence of diabetes mellitus during service or at 
any time prior to 1973.  That was the basis for the denial, 
and that is the specific matter under consideration.  To be 
new and material, the evidence would have to contain 
objective evidence of treatment for diabetes mellitus in 
service or within the first postservice year.  

The evidence added to the record since August 1996 includes 
lay statements dated in December 1996 from the former wife of 
the veteran and from a former service comrade.  Both attested 
to treatment of the veteran for eye problems and diabetes 
during service and shortly thereafter.  The evidence received 
since the previous denial demonstrates that the record now 
contains lay evidence recalling inservice treatment of 
diabetes mellitus.  Because the record did not previously 
contain such evidence, the lay statements are new and 
material as they must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  In 
this regard the Board specifically notes that the August 1996 
Board decision included the following statement, which was 
part of the basis for the denial:  "In addition, the veteran 
has submitted no information from family or friends who knew 
of his diabetes mellitus during or after the time of his 
service."  This was important because the veteran's service 
medical records were destroyed in a fire in 1973.  
Accordingly, as such evidence as noted in the previous 
decision has now been submitted, the Board concludes that the 
veteran's claim for service connection for diabetes mellitus 
is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for diabetes mellitus 
has been reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran's service medical records were destroyed in the 
fire at the National Personnel Records Center (NPRC) in 1973.  
In September 1990, the veteran completed a NA Form 13055 
(Request for information needed to reconstruct medical data).  
In January 1991, NPRC indicated that the information provided 
on the veteran's NA Form 13055 was inadequate to reconstruct 
the data.  Despite the completion of two additional forms and 
a specific averment of a 27-day hospitalization for treatment 
of his disabilities in April 1957, NPRC's response was still 
negative.  In July 1993, NPRC indicated that it had searched 
the morning reports of the veteran's military unit (September 
to November 1956, March to May 1957 and August to September 
1958), and reported that "no remarks pertaining to subject 
were found."  Thus, it appears that reasonable efforts have 
been undertaken to obtain reconstructed service medical 
records. 

However, the veteran should be contacted and requested to 
provide information pertaining to any treatment for diabetes 
mellitus or its symptoms prior to 1973.  Any records 
identified should be obtained and associated with the claims 
folder.  If deemed necessary in order to decide the claim, 
the veteran should be scheduled for a VA examination.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  All VA and private medical records of 
the veteran that are not currently in the 
claims folder should be obtained.  In this 
regard, the veteran should be contacted 
and requested to provide information 
pertaining to any treatment for diabetes 
mellitus or its symptoms prior to 1973.  
Any records identified should be obtained 
and associated with the claims folder.  If 
deemed necessary in order to decide the 
claim, the veteran should be scheduled for 
a VA examination.

3.  Thereafter, the RO should adjudicate 
the veteran's claim for service connection 
for diabetes mellitus on the merits.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



